Citation Nr: 1114228	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a hand disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection.

On his March 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was subsequently scheduled for him in November 2010.  However, prior to the hearing, the Veteran called the RO to cancel his hearing and in a November 2010 correspondence, the Veteran stated that he was waiving his personal appearance at a hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

The Veteran essentially contends that he has a current hand disability, claimed as arthritis, due to service.  He specifically asserts that his duties as a dentist required him to perform difficult procedures with his hands as air drills were not available during his time in service, and that as a result he developed pain in his hands.  He states that he self-treated his hands to relieve his symptoms.  

In a November 2010 letter, the Veteran indicated that he had two months of upcoming physical therapy through Sunshine Health Care.  These records have not been associated with the claims.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(1) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was provided a VA examination in December 2008.  In noting a diagnosis of osteoarthritis of the bilateral hands, the examiner opined that it was less likely than not that the Veteran's hand disability was due to being a dentist in service.  To support her conclusion, the examiner cited to the lack of medical evidence showing that Veteran was treated in service for his hands, evidence reflecting that the Veteran was seen for right hand pain in 1988, and the fact that he worked as a dentist since his discharge from service in 1955 to his retirement in 1988.  However, the Board finds that his examination report is inadequate.  The Veteran has provided competent and credible testimony regarding the incurrence of hand pain during service and his self treatment to manage the pain which would account for the lack of documentation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

The evidence of record also includes a December 2007 letter from R.S., M.D. who recited the Veteran's contentions as to service incurrence of a hand disability, and opined that it was more likely than not that the hand disability was a direct result of duties during service.  Notably, there is no indication that Dr. S reviewed any evidence in rendering his opinion but merely recited the Veteran's contentions.  Significantly, Dr. S failed to take into account the 30 year gap between the Veteran's discharge from service and the first notations of treatment for hand pain.  Therefore, the Veteran must be provided another examination which takes into account his assertions as to the incurrence of hand pain during service and the overall evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain all outstanding relevant treatment records pertaining to his claim, to include but not exclusive of physical therapy records from Sunshine Health Care.  All efforts to obtain these records must be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2. Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature of any current hand disability and determining whether it is etiologically related to his period of active service.

For each currently manifested hand, thumb, or finger disability, the examiner should specifically offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the disability is etiologically related to the Veteran's period of active service.

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of hand pain as a dentist without air drills during service and self-treatment thereof.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service medical records to provide a negative opinion).

The examiner must address all contradictory evidence/opinions of record including the December 2007 statement from Dr. R.S.  

If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.

The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed. The rationale for all opinions, with citation to relevant medical findings, should be provided.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



